The same question substantially arose in this case, as in the last. The defendants plead the general issue, and riens per descent. The last plea was admitted, and judgment prayed for assets in futuro, and a verdict taken on the first issue, Judgment was entered against the defendants for costs de honispropriis. The court said this case was not distinguishable in principle from the last; that the same rule, in relation to costs, applied to heirs as to executors or administrators; and ordered the judgment to be modified accordingly.